DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Non-Final Rejection filed on 11/17/2020.
Status of Claims:
Claims 1-20 are pending in this Office Action.
Claims 1, 12 and 18-20 are amended.
Response to Arguments
Applicant’s arguments filed in the amendment filed 2/17/2021 respect to amended claims have been fully considered but are moot in view of new grounds of rejection necessitated by applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Okura et al. (US 2016/0217207 – Ids) “Okura”, in view of Messerly et al. (US 6,161,084).
Regarding Claim 1; Okura discloses an index generation method comprising: 
extracting a plurality of morphemes from document information; and generating index information, after extracting the plurality of morphemes from the document, with respect to each morpheme of the plurality of morphemes, wherein the index information includes a first logical value and a second logical value, the first logical value indicates existence of a first morpheme associated with morpheme information indicating the first morpheme and  position information indicating a position of the first morpheme in the document information (Okura: Figs. 3-4; paragraphs [0058 -0060] – First, the analysis unit 301 conducts a morpheme analysis on the document 311 so as to generate a morpheme analysis result (step 401), and also conducts a semantic analysis on the document 311 so as to generate a semantic analysis result (step 402). Then, the analysis unit 301 stores, in the storage unit 111, the analysis result 312 including the morpheme analysis result and the semantic analysis result. The processes of steps 401 and 402 are performed for each document 311. Next, the generation unit 302 generates the semantic symbol information 313 from the analysis result 312, and stores the information in the storage unit 111 (step 403).  Next, the generation unit 303 generates the mapping information 314 for the document 311 from the analysis result 312 and the semantic symbol information 313, and stores the information in the storage unit 111 (step 404). Next, the generation unit 304 generates the bit map information 315 for the document 311 from the analysis result 312 and the semantic symbol information 313 and stores the information in the storage unit 111 (step 405). Then, the encoding unit 305 encodes the document 311 by using the analysis result 312, the semantic symbol information 313 and the mapping information 314 so as to generate the document semantic structure position information 121, and stores the information in the storage unit 111 (step 406). The processes in steps 404 through 406 are performed for each document 311), and
 Okura does not explicitly disclose wherein the second logical value indicates existence of the first morpheme associated with attribute information indicating a semantic attribute of the first morpheme and position information indicating the position of the first morpheme. However, Messerly discloses wherein the second logical value indicates existence of the first morpheme associated with attribute information indicating a semantic attribute of the first morpheme and position information indicating the position of the first morpheme (Messerly: Fig. 3; col. 5, lines 42-53 – the facility first semantically indexes the target documents by converting each sentence or sentence fragment of the target document into a number of tokens representing an expanded logical form portraying the relationships between the important words in the sentence, including hypernyms having similar meanings. The facility stores these "semantic tokens" in the index, along with the location in the target documents where the sentence occurs). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Okura to include the feature of Messerly. One would have been motivated to make this combination to include generating and storing indexes of the relationship between words in the document to increase search performance as taught by Messerly. 
Regarding Claim 2;1   Messerly discloses wherein the semantic attribute represents a semantic relationship between the first morpheme and another morpheme in the document information (Messerly: Fig. 3; col. 5, lines 46-53 – semantic tokens).
Regarding Claim 3;1   Messerly discloses wherein the attribute information indicates a second morpheme representing the semantic relationship, the second morpheme being a morpheme existing before or after the first morpheme in the document information (Messerly: Fig. 3; col. 5, lines 46-60 – a number of tokens representing an expanded logical form portraying the relationship between the important word in the sentence. The facility stores these "semantic tokens" in the index, along with the location in the target documents where the sentence occurs).
Regarding Claim 6;1   Okura discloses a data retrieval method comprising: 
accepting a search string with respect to document information (Okura: Fig.1 – search unit 112;  paragraph [0019] – search request); 
referring to index information including a first logical value indicating existence of a morpheme which is associated with morpheme information indicating the morpheme and position information indicating a position of the morpheme in the document information ((Okura: Figs. 3-4; paragraphs [0058 -0060] – First, the analysis unit 301 conducts a morpheme analysis on the document 311 so as to generate a morpheme analysis result (step 401), and also conducts a semantic analysis on the document 311 so as to generate a semantic analysis result (step 402). Then, the analysis unit 301 stores, in the storage unit 111, the analysis result 312 including the morpheme analysis result and the semantic analysis result. The processes of steps 401 and 402 are performed for each document 311. Next, the generation unit 302 generates the semantic symbol information 313 from the analysis result 312, and stores the information in the storage unit 111 (step 403).  Next, the generation unit 303 generates the mapping information 314 for the document 311 from the analysis result 312 and the semantic symbol information 313, and stores the information in the storage unit 111 (step 404). Next, the generation unit 304 generates the bit map information 315 for the document 311 from the analysis result 312 and the semantic symbol information 313 and stores the information in the storage unit 111 (step 405). Then, the encoding unit 305 encodes the document 311 by using the analysis result 312, the semantic symbol information 313 and the mapping information 314 so as to generate the document semantic structure position information 121, and stores the information in the storage unit 111 (step 406). The processes in steps 404 through 406 are performed for each document 311 ), Okura does not explicitly disclose a second logical value indicating existence of the morpheme which is associated with attribute information indicating a semantic attribute of the morpheme and the position information indicating the position of the morpheme with respect to each of a plurality of morphemes included in the document information. However, Messerly discloses a second logical value indicating existence of the morpheme which is associated with attribute information indicating a semantic attribute of the morpheme and the position information indicating the position of the morpheme with respect to each of a plurality of morphemes included in the document information (Messerly: Fig. 3; col. 5, lines 42-53 – the facility first semantically indexes the target documents by converting each sentence or sentence fragment of the target document into a number of tokens representing an expanded logical form portraying the relationships between the important words in the sentence, including hypernyms having similar meanings. The facility stores these "semantic tokens" in the index, along with the location in the target documents where the sentence occurs). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Okura to include the feature of Messerly. One would have been motivated to make this combination to include generating and storing indexes of the relationship between words in the document to increase search performance as taught by Messerly. 
Okura discloses performing a logical operation by using a third logical value associated with a retrieval morpheme included in the search string and a fourth logical value associated with a semantic attribute of the retrieval morpheme in the index information; and outputting a retrieval result of the search string based on a result of the logical operation (Okura: Fig. 14 – output search result; paragraphs [0121-0126]).
Regarding claim 7; note the rejection of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okura et al. (US 2016/0217207 – Ids) “Okura”, in view of Messerly et al. (US 6,161,084), and further in view of Maruyama et al. (US 2009/0248671).
Regarding Claim 4;1   Okura and Messerly do not explicitly disclose1thet wherein the second morpheme is a particle. However, Maruyama discloses wherein the second morpheme is a particle (Maruyama: Table 1; paragraph [0054] – second morpheme “de” is a particle). Therefore, it would have been obvious to a person of ordinary skill in the . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okura et al. (US 2016/0217207 – Ids) “Okura”, in view of Messerly et al. (US 6,161,084), and further in view of Richardson et al. (US 6,070,134) “Richardson”.
Regarding Claim 5;1   Messerly discloses wherein the attribute information includes first information and second information, the first information indicating a dependency relationship between the first morpheme and the other morpheme in a semantic structure of the document information (Messerly: Figs. 3-5; col. 5, lines 46-60 – a number of tokens representing an expanded logical form portraying the relationship between the important word in the sentence. The facility stores these "semantic tokens" in the index, along with the location in the target documents where the sentence occurs), and Okura and Messerly do not explicitly disclose the second information indicating whether the first morpheme is a modifier or a head. However, Richardson discloses the second information indicating whether the first morpheme is a modifier or a head (Richardson: Fig. 3 –  shows the semantic relation structure place the word "boat" at the head of the semantic relation structure. This form of the semantic relation structure is preferably stored in conjunction with the word "boat," and used to identify paths; between the words "boat" and "water." It can be seen from FIG. 3 that this semantic relation structure contains the following path connecting the words "boat" and "water”; claim 31). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Okura and Messerly to include the feature of Richardson. One would have been motivated to make this combination to identify salient semantic relation paths between two words as taught by Richardson. 
















Conclusion
Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/Tiffany Thuy Bui/
Examiner, Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153